254 F.2d 351
103 U.S.App.D.C. 14
Eugene CORRAO, Appellant,v.Catherine GUNZBOURG-GURNEY and Maxim J. Gurney, Appellees.
No. 14177.
United States Court of Appeals District of Columbia Circuit.
Argued March 21, 1958.Decided April 10, 1958.

Appeal from the United States District Court for the District of Columbia, David A. Pine, Judge.
Mr. Charles L. Aulette, Washington, D.C., with whom Mr. James A. Davis, Washington, D.C., was on the brief, for appellant.
Mr. Ira S. Siegler, Washington, D.C., with whom Mr. Henry H. Brylawski, Washington, D.C., was on the brief, for appellees.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
A jury found in effect, after a hearing, that an alleged testator who put his signature nowhere except on two amended pages of carbon copies did not intend thereby to execute a will.  Judgment was entered accordingly.  We find no error.


2
Affirmed.